Citation Nr: 0909451	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-00 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for interstitial 
cystitis. 

2.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1977 to August 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Veteran was provided Decision Review Officer (DRO) and 
Travel Board hearings in April 2008 and October 2008, 
respectively.  Transcripts of the testimony offered at these 
hearings have been associated with the record.  


FINDINGS OF FACT

1.  The Veteran's interstitial cystitis did not have its 
onset in service, and interstitial cystitis is not 
attributable to or worsened by his service-connected 
prostatitis. 

2.  The Veteran's prostate cancer did not have its onset in 
service and was not manifest to a compensable degree within 
one year of service discharge; prostate cancer is not 
attributable to or worsened by his service-connected 
prostatitis.


CONCLUSIONS OF LAW

1.  Service connection for interstitial cystitis is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2008).

2.  Service connection for prostate cancer is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant a pre-adjudication notice by a 
letter dated in October 2005.  Although it is arguable that 
this notice did not clearly convey the standard for 
establishing secondary service connection, this notice 
explained that in order to establish the claims he must show 
that his claimed disorders were related to a disability, 
injury, disease or event in service, which would include his 
service-connected prostatitis.  Moreover, the Veteran, 
through argument presented throughout the course of this 
claim and appeal, e.g. at his DRO and Board hearings, has 
demonstrated actual knowledge of the criteria necessary to 
establish secondary service connection for his claimed 
disorders.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

The record further shows that the appellant was represented 
by a Veteran's Service Organization throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate the claims decided herein, and 
as such, that he had a meaningful opportunity to participate 
in the adjudication of his claims such that the essential 
fairness of the adjudication was not affected.  See Sanders, 
487 F.3d at 891. 

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claims, such error was harmless 
given that the claims of service connection are being denied; 
hence no rating or effective date will be assigned with 
respect to these claimed conditions.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006)

VA has obtained the Veteran's service treatment records, 
assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations, obtained a medical opinion as 
to the etiology of his claimed disabilities, and afforded the 
Veteran the opportunity to give testimony before a DRO and 
the Board.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service and malignant tumors become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008). 

To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Effective October 
10, 2006, VA amended 38 C.F.R. § 3.310 to implement the 
decision in Allen v. Principi, 7 Vet. App. 439 (1995), which 
addressed the subject of the granting of service connection 
for the aggravation of a nonservice-connected condition by a 
service-connected condition.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The existing provision at 38 C.F.R. § 
3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. 
§ 3.310(b) institutes additional evidentiary requirements and 
hurdles that must be satisfied before aggravation may be 
conceded and service connection granted.  To whatever extent 
the revised regulation may be more restrictive than the 
previous one, the Board will afford the Veteran review under 
both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Factual Background and Analysis

The Veteran's service treatment records are negative with 
respect to diagnosis of interstitial cystitis or prostate 
cancer, although the Veteran's prostatitis has been service-
connected.  The Veteran's service treatment records show 
initial diagnosis of prostatitis in November 1996.  
Subsequent records show treatment and diagnosis of this 
condition.

In January 2003 the Veteran received a CAT scan of the 
bladder.  Gross hematuria was noted at this time.  The report 
associated with this scan notes an unusual appearance of the 
bladder.  An impression of "bizarre appearance of the 
bladder may be secondary to ureteral jet vs. intravesical 
pathology" was noted.

A February 2003 service treatment record documents a bladder 
mass and complaints of dysuria and blood with urination.  A 
bladder biopsy and cystoscopy were performed at this time 
resulting in an impression of a submucosal hemorrhage and 
benign fibroadipose tissue.  March 2003 records reflect 
elevated PSA likely secondary to benign prostatic hypertrophy 
and prostatitis.

Of record is a January 2005 surgical pathology report related 
to the prostate.  Biopsy at this time resulted in an 
impression of no malignancy detected.  Also, in December 
2004, the Veteran was first diagnosed as having interstitial 
cystitis, confirmed by cystoscopy in January 2005.  

It was not until approximately two years after the Veteran's 
discharge that he was diagnosed as having prostate cancer.  A 
September 2005 treatment note documents a prostate biopsy 
that resulted in diagnosis of adenocarcinoma, acinar-type, of 
the prostate.  The Veteran subsequently underwent a 
prostatectomy.  

At his DRO and Board hearings, and through written 
submissions, the Veteran has asserted that his claimed 
conditions should be service-connected.  With respect to the 
interstitial cystitis, the Veteran has related his belief 
that this condition was misdiagnosed in service and is 
related to his service-connected prostatitis.  He has 
testified that this is so because this condition is much more 
frequently diagnosed in women than in men.  In regards to 
prostate cancer, he has stated that it must somehow be 
attributable to his service-connected prostatitis and that 
his service-connected prostatitis was, in some manner, the 
first manifestation of his prostate cancer.  

In May 2006 the Veteran was provided a VA examination with 
respect to his prostate cancer claim.  In opening, the 
examiner noted that he had reviewed the relevant medical 
evidence, including the Veteran's in-service history of 
prostatitis and elevated PSA.  The examiner diagnosed chronic 
prostatitis, which was present in the military, as well as 
adenocarcinoma of the prostate, occurring a couple of years 
following the Veteran's discharge.  In addressing a possible 
relationship between the Veteran's in-service prostatitis, 
elevated PSA and prostate cancer, the examiner noted that one 
piece of medical literature noted no consistent evidence to 
suggest that chronic prostatitis would result in prostate 
cancer, but that another source noted a significant but 
modest increase in the risk of prostate cancer in men with 
prostatitis .  The examiner noted that he had consulted with 
the chief of urology and reviewed relevant medical 
literature.  The examiner further noted that because there 
were conflicting bodies of evidence in the literature that he 
was unable to state that prostate cancer was at least as 
likely as not due to chronic prostatitis, without resort to 
mere speculation.  The examiner also noted that it was 
unlikely that prostate cancer was present in service, as he 
had been treated for prostatitis and had previous biopsies, 
which showed inflammation consistent with prostatitis, which 
would account for the elevated PSA.  

In May 2008, the Veteran once again received a VA examination 
to address the etiology of his claimed disorders.  In 
opening, the examiner noted that the claims file had been 
reviewed.  With respect to interstitial cystitis, the 
examiner found that this was not caused by or related to the 
Veteran's confirmed in-service diagnosis of chronic 
prostatitis.  The examiner noted that there was no history of 
interstitial cystitis in service, which was first diagnosed 
in 2005.  The examiner further stated that interstitial 
cystitis is a separate condition, which is associated with 
dysuria and extreme frequency of urination, occurring 
sometimes up to 60 times during a 24 hour period.  The 
examiner noted that the Veteran's medical records did not 
indicate that he had such frequency of urination and dysuria 
when he was evaluated for chronic prostatitis, which 
indicated that the Veteran did not have interstitial cystitis 
while he was in the service and that the problems the Veteran 
had were due to chronic prostatitis.  With respect to whether 
prostate cancer was caused by the Veteran's service-connected 
benign prostatic hypertrophy and prostatitis, the examiner 
concluded that prostate cancer was not caused thereby.  The 
examiner noted that a detailed literature search had been 
made in regards to the causes of prostatic hypertrophy and 
prostatitis and carcinoma of the prostate.  The examiner 
found no documented study that indicated that there was a 
definite and unquestionable relation between these 
conditions.

Entitlement to service connection for interstitial cystitis 
and prostate cancer is not established.  The Board 
acknowledges the Veteran's assertions that his conditions had 
their onset in service and they are attributable to his 
service-connected prostatitis; however, as a layperson, the 
Veteran is not competent to make these assertions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  These 
disorders are not capable of lay observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Intertitial cystitis was first shown after service.  Prostate 
cancer was first shown approximately two years after service, 
and there is no indication of manifestations of prostate 
cancer to a compensable degree within the first postservice 
year.  Elevated PSA in service was attributed to the 
Veteran's prostatitis, an association affirmed by the 
negative prostate biopsy in service and the opinions of the 
VA examiners.  Although the May 2006 VA examiner indicated a 
conflict of evidence in the literature and inability to 
relate the Veteran's cancer to his prostatitis without resort 
to speculation, his opinion was for the most part negative, 
and on further examination in 2008, the VA physician's 
opinion was definitely negative.  There is no indication of 
any aggravation of interstitial cystitis or prostate cancer 
by reason of the service-connected prostititis.  These 
opinions far outweigh any of the Veteran's assertions and are 
adequately based on a review of the pertinent medical 
evidence, history and medical literature, as outlined above.  
As is true with any piece of evidence, the credibility and 
weight to be attached to this opinion are within the province 
of the Board as adjudicators.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997).  In sum, the competent evidence of 
record preponderates against the claims and they must be 
denied.  


ORDER

Entitlement to service connection for interstitial cystitis 
is denied. 

Entitlement to service connection for prostate cancer is 
denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


